DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/25/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-12, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2019/0294376) in view of Hanson et al. (US Pub. 2018/0239711).
Regarding claims 1, 4, 8, 11, Fig. 1 and Fig. 2 of Park discloses a method comprising: 
a flash memory [100 in Fig. 1] configured to store data of a hose device [200 in Fig. 1];

wherein the flash memory control circuit [110 in Fig. 1] configured to:
providing mapping table information [Mapping Data in Fig. 4B];
receiving a first write command [step S110 in Fig. 2] from the host [200 in Fig. 1] at the flash storage system, wherein the first write command includes a first logical block address [AD in Fig. 3] of the host, first write data [DS in Fig. 3] and a file-type flag in a first file- type state [FBS or OC in Fig. 3]; and 
executing a first write operation [S140 in Fig. 2] configured to store the first write data in a plurality of sequential blocks [CE0 to CEm in Fig. 1] of flash memory of the flash storage system starting at a first block of the flash memory having a first physical address [paragraph 0055 for sequential data writing].
Park clearly teaches mapping table to translating logical address to physical address and vice versa, but does not specifically disclose providing mapping table information to a host. However, Fig. 1 of Hanson discloses a memory device having a host [115] and a flash memory device [105], wherein the flash memory device [105] provide mapping table information to a host [115] for a purpose of generating target memory address from the host.
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hanson’s memory device that provides mapping table information to host to Park memory device for a purpose of generating target memory address by the host.
Regarding claims 2, 6, 12, Fig. 4B of Park discloses returning a representation of a physical address to the host in response to the first write command [paragraph 0048].
Regarding claims 5 and 14, Fig. 15 of Park discloses receiving a second write command [S521] from the host at the flash storage system, wherein the second write command includes a second logical block address [AD in Fig. 8] of the host, second write data [WDAA in Fig. 8] and the file-type flag [DS or FBS in Fig. 8] indicating a second file type; and executing a second write operation configured to store the second write data in a single block of flash memory of the flash storage system starting at a second block of the flash memory having a second physical address [step S540].
Regarding claim 10, Fig. 1 of Park discloses wherein the flash storage system includes NAND flash memory [paragraph 0042].

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2019/0294376) in view of Hanson et al. (US Pub. 2018/0239711) and further in view of Byun (US Pub. 2020/0042242).
Regarding claims 9 and 15, Park in view of Hanson disclosed all claimed invention, but does not specifically disclose receiving a first read command from the host at the flash storage system, wherein the first read command includes first read information; determining a first portion of the first read information includes a read file-type flag in the first file-type state; and reading and sending multiple sequential blocks of data from the flash storage system to the host in response to the read command, wherein a first block of the multiple blocks is at a physical address associated with the 
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Byun’s memory device that performing reading operation to Park memory device for a purpose of determining state of memory storage. 

Claims 3, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2019/0294376) in view of Hanson et al. (US Pub. 2018/0239711) and further in view of Hwang et al. (US Pub. 2017/0192902).
Regarding claims 3, 7, and 13, Park in view of Hanson disclosed all claimed invention, but does not specifically disclose encrypting physical address. However, Fig. 1 of Hwang discloses a memory device having memory storage [1300] and host [1050], wherein the physical address to access the memory storage is encrypted [paragraph 0176].
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hwang’s memory device with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825